The appellees, through counsel, have filed here confession of errors but such confession of errors has not been endorsed by the appellant and there is no proof of notice to the appellants of the confession of errors.
The case may be reversed in this Court without opinion as to the extent of error when the appellee files a confession of errors endorsed by the appellant consenting that an order of reversal be entered. See Gulf Power Co. v. Illinois-Florida Land Co., et al., 100 Fla. 1594, 132 So. 109; Clark v. Caldwell, 95 Fla. 754, 115 So. 632; Cameron v. Baker, Bieb 
Schaub Motors, Inc., 96 Fla. 389, 118 So. 423.
So the motion for judgment of reversal on confession of errors will be denied, unless the appellee within ten days file in this Court endorsement and approval of reversal signed by solicitors for the appellant.
It is so ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.